Exhibit 10.3

PERFORMANCE PLAN INCENTIVE AGREEMENT

This Performance Plan Incentive Agreement (this “Agreement”) is effective as of
     (the “Effective Date”), by and between IKON Office Solutions, Inc., an Ohio
corporation with its principal office located at 70 Valley Stream Parkway,
Malvern, Pennsylvania 19355 (together with its successors and assigns permitted
under this Agreement, “IKON” or the “Company”), and      , who resides at
     (“Executive”) (collectively, the “Parties”).

WHEREAS, the Company wishes to establish, and Executive wishes to participate
in, a performance incentive plan (the “Plan”), which Plan is intended to reward
and retain senior executives of the Company and to align the interests of such
senior executives with those of the Company’s shareholders;

NOW THEREFORE, the Parties, intending to be legally bound, do hereby covenant
and agree as follows:

1. Executive’s Plan Award Eligibility and Award Calculation. The Company agrees
to provide to Executive a Performance Plan Award (“Award”) under the terms and
conditions set forth below:

(a) Employment Throughout Plan Period. In order to be eligible to receive an
Award under the Plan, Executive must remain employed in a Level 1 or Level 2
position with the Company throughout the Plan Period (as set forth in paragraph
1(c)(II) below), unless specifically provided to the contrary under paragraph 3
(Termination of Employment) or paragraph 4(a) (Change in Control) below.

(b) Calculation of Award Amount. Any Award under the Plan will be expressed in
terms of “Incentive Units” and will be calculated by IKON at the conclusion of
the Plan Period by multiplying Executive’s Target Amount (as set forth in
paragraph 1(c)(I) below) by the Plan Payout Factor (as set forth in paragraph
1(c)(III) below). Notwithstanding the foregoing, no Award will be provided to
Executive in the event IKON’s cumulative EPS (as set forth in paragraph 5(f)
below) for the three fiscal years comprising the Plan Period is less than
$     .

(c) Executive’s Specific Award Terms. For purposes of this Agreement, the
following terms and definitions will apply to determine Executive’s Award
eligibility:

(I) Target Amount (in Incentive Units):      

(II) Plan Period:      through      

(III) Plan Payout Factor: The Plan Payout Factor will be equal to the sum of:
(A) the Revenue Payout Factor multiplied by 0.40; (B) the Operating Income
Payout Factor multiplied by 0.40; and (C) the Free Cash Flow Payout Factor
multiplied by 0.20.

Each of the Revenue Payout Factor and the Operating Income Payout Factor will be
calculated by dividing the applicable Criteria (as set forth in the table below)
by the corresponding Target (as set forth in the table below). Notwithstanding
the foregoing, the Revenue Payout Factor will be capped at      percent (     %)
and the Operating Income Payout Factor will be capped at       percent (     %),
and, in the event the Revenue Payout Factor or the Operating Income Payout
Factor, as applicable, are less than      percent (     %) or      percent
(     %), respectively, such Payout Factor will be 0%.

The Free Cash Flow Payout Factor will be at least      percent (     %) in the
event IKON’s cumulative Free Cash Flow (as set forth in paragraph 5(h) below)
for the three fiscal years comprising the Plan Period is (A) equal to or greater
than $     and (B) less than $     , provided that the Free Cash Flow Payout
Factor will increase by      basis points for each $     IKON’s cumulative Free
Cash Flow (as set forth in paragraph 5(h) below) for the three fiscal years
comprising the Plan Period is greater than $     . The Free Cash Flow Payout
Factor will be at least      percent (     %) in the event IKON’s cumulative
Free Cash Flow (as set forth in paragraph 5(h) below) for the three fiscal years
comprising the Plan Period is (A) equal to or greater than $     and (B) equal
to or less than $     , provided that the Free Cash Flow Payout Factor will
increase by      basis points for each $      IKON’s cumulative Free Cash Flow
(as set forth in paragraph 5(h) below) for the three fiscal years comprising the
Plan Period is greater than $     . Notwithstanding the foregoing, the Free Cash
Flow Payout Factor will be capped at      percent (     %), and, in the event
IKON’s cumulative Free Cash Flow (as set forth in paragraph 5(h) below) for the
three fiscal years comprising the Plan Period is less than $     , the Free Cash
Flow Payout Factor will be 0%.

                  Payout Factor   Criteria   Cumulative Target   Payout Range  
Component Weight
Revenue
  Cumulative Revenue
(as set forth in
paragraph 5(m)
below)  


$       


     % —      %  


40%
 
               
 
               
Operating Income
  Cumulative
Operating Income
(as set forth in
paragraph 5(j)
below)  



$       



     % —      %  



40%
 
               
 
               
Free Cash Flow
  Cumulative Free
Cash Flow (as set
forth in paragraph
5(h) below)  

$     -
$       


     % —      %  


20%
 
               
 
               
 
      $     -
$             % —      %
—  


 
         
 


2. Award Distribution.

(a) Manner of Distribution. Provided all conditions for Award eligibility and
distribution as set forth herein are met, the amount, if any, to be distributed
to Executive pursuant to an Award will be calculated and granted by IKON to
Executive as soon as practicable following both the completion of the Plan
Period and the filing of IKON’s Annual Report on Form 10-K for the last fiscal
year of the Plan Period. IKON, in its sole discretion, will select and implement
one of the following three methods in which the Award is to be granted to
Executive: (i) payment by cash or check in the amount of the Award, as
calculated in accordance with paragraphs 1(b) and 2(b) herein; (ii) delivery of
shares of IKON Common Stock pursuant to the IKON Office Solutions, Inc. 2006
Omnibus Equity Compensation Plan (the “2006 Plan”) (in certificated or
uncertificated form) equal in number to the Award (as calculated above) divided
by the closing price of a share of IKON Common Stock as of the date specified in
paragraph 2(b) below; or (iii) a combination thereof, as determined in the sole
discretion of the Company.

(b) Incentive Unit Valuation. Prior to the conclusion of the Plan Period and any
Award being earned under this Agreement, the Parties agree that Incentive Units
will have no monetary value. Once the Plan Period has concluded, however, and
provided that Incentive Units have been awarded to Executive under this
Agreement, the Parties agree that, in making the conversions described in
paragraph 2(a) above, each Incentive Unit will be assigned a value equivalent to
one U.S. dollar, with such assignment, valuation and conversion to be made by
IKON as of a date specified by the Company following the conclusion of the Plan
Period, which date will be no more than ten (10) days prior to the date of Award
distribution. All determinations as to an Award by the Company shall be final,
binding and conclusive.

(c) Taxability and Withholding. Any payments or distributions of an Award to
Executive under this Agreement will be considered ordinary income to Executive
and will be subject to applicable state and federal withholding by the Company
at the time of distribution. Executive agrees that he/she is responsible for
payment of all taxes due upon payment and/or distribution of the Award and/or
upon any subsequent sale of shares.

3. Effect of Termination of Employment.

(a) Resignation, Termination or Demotion. If Executive’s employment is
terminated at any point during the Plan Period, whether by resignation or
discharge and whether with or without cause, or if Executive ceases to hold a
Level 1 or Level 2 position with the Company at any point during the Plan
Period, the Parties agree that Executive will forfeit any Award under this
Agreement unless specifically provided to the contrary under paragraph 3(b)
(Death, Disability or Retirement) or paragraph 4(a) (Change in Control) below.

(b) Death, Disability or Retirement. If Executive’s employment is terminated
during the Plan Period as the result of his/her death, Disability (as set forth
in paragraph 5(e) below) or Retirement (as set forth in paragraph 5(l) below)
(and provided that the provisions of paragraph 4(a) below have not already been
triggered), Executive will remain eligible to receive an Award under this
Agreement to the same extent and at the same time that he/she would have
received an Award if he/she had remained continuously employed with the Company
throughout the Plan Period; provided, however, if Executive terminates
employment on account of Retirement, the Award that Executive will receive will
be prorated based on the number of full months that Executive was employed by
the Company during the Plan Period divided by thirty-six (36). Notwithstanding
the provisions of this paragraph 3(b), Executive will not receive any Award
under this Agreement if: (i) his/her termination for death or Disability occurs
within the first year of the Plan Period or (ii) after Executive’s termination,
IKON determines that Executive has engaged in theft, fraud, a breach of his/her
duty of loyalty to the Company and/or a violation of any material obligations
under his/her employment agreement with the Company.

4. Effect of Change in Control or Material Event.

(a) If, at any time during the Plan Period, the Company undergoes a Change in
Control at a time when Executive either (i) is employed with the Company
(whether or not Executive subsequently loses his/her employment as the result of
such Change in Control) or (ii) remains eligible for an Award under the
provisions of paragraph 3(b) above, the following terms and conditions will
apply: (A) Executive will no longer be entitled to an Award under the provisions
of paragraphs 1, 2 or 3(b) of this Agreement; (B) Executive will instead be
entitled to receive an Award equal to one hundred percent (100%) of the Target
Amount, which will be payable to Executive in cash, provided that such payment
will be made as soon as practicable, but in no event later than ten (10) days
following the Change in Control.

(b) If, at any time during the Plan Period, (i) the Company undergoes a
recapitalization; sale, spinoff, transfer, merger or acquisition of a material
division, subsidiary or assets; or any similar material event; and/or (ii) there
is a change in Generally Accepted Accounting Principles (“GAAP”) or other
similar accounting guidance or pronouncement that has a material effect on EPS,
Revenue, Operating Income or Free Cash Flow; and provided that the provisions of
paragraph 4(a) (Change in Control) above are not triggered, the Board may make
an equitable adjustment to the calculation of the Plan Payout Factor in order to
reflect the impact of such material event on the Company’s EPS, Revenue,
Operating Income or Free Cash Flow. The Company shall promptly notify Executive
of such change in writing.

5. Additional Terms and Definitions. The following additional terms and
definitions will apply under this Agreement.

(a) “Affiliate” of a Person shall mean a Person who directly or indirectly
controls, is controlled by or is under common control with the Person specified.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Change in Control” shall mean the occurrence of any of the following
events:

(I) any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of IKON representing more
than 35% of the voting power of the then outstanding securities of IKON;
provided that a Change in Control shall not be deemed to occur as a result of a
transaction in which IKON becomes a subsidiary of another corporation and in
which the shareholders of IKON, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 65% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(II) the consummation of (A) a merger or consolidation of IKON with another
corporation where the shareholders of IKON, immediately prior to the merger or
consolidation, will not beneficially own, immediately after the merger or
consolidation, shares entitling such shareholders to more than 50% of all votes
to which all shareholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote) or (B) a sale or other disposition
of all or substantially all of the assets of IKON; or

(III) during any twelve-month period after the Effective Date, individuals who
at the beginning of such period constituted the Board cease for any reason to
constitute a majority thereof, unless the election, or the nomination for
election by IKON’s shareholders, of at least a majority of the directors who
were not directors at the beginning of such period, was approved by a vote of at
least two-thirds of the directors then in office at the time of such election or
nomination who either (A) were directors at the beginning of such period or
(B) whose appointment, election or nomination for election was previously so
approved.

(d) “Common Stock” shall mean common stock of the Company.

(e) “Disability” shall mean Total Disability as defined in the Company’s
Long-Term Disability Plan, as amended from time to time.

(f) “EPS” shall mean the earnings per share for the Company for the entire
fiscal year, which shall be calculated to include or exclude restructuring
charges, special gains or losses and/or other items in the reasonable discretion
of the Human Resources Committee of the Board of Directors.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Free Cash Flow” shall mean the cumulative net cash used in or provided by
operating activities, less Net Capital Expenditures, of the Company for the
three fiscal years comprising the Plan Period, as reported in the Company’s
Annual Report on Form 10-K for the last fiscal year of the Plan Period.

(i) “Net Capital Expenditures” shall mean the cumulative expenditures for
property and equipment, expenditures for equipment on operating leases, proceeds
from sale of property and equipment and proceeds from sale of equipment on
operating leases of the Company for the three fiscal years comprising the Plan
Period, as reported in the Company’s Annual Report on Form 10-K for the last
fiscal year of the Plan Period.

(j) “Operating Income” shall mean the cumulative operating income of the Company
for the three fiscal years comprising the Plan Period, as reported in the
Company’s Annual Report on Form 10-K for the last fiscal year of the Plan
Period.

(k) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan or other person or entity.

(l) “Retirement” shall mean any voluntary retirement by Executive from the
Company in circumstances where, at the time of retirement, Executive is at least
fifty-five (55) years of age and has at least five (5) years of service with the
Company or its Affiliates.

(m) “Revenue” shall mean the cumulative revenue of the Company for the three
fiscal years comprising the Plan Period, as reported in the Company’s Annual
Report on Form 10-K for the last fiscal year of the Plan Period.

6. Miscellaneous Provisions.

(a) Non-transferability; Assignability; Binding Nature. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, heirs (in the case of Executive) and assigns. No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale or liquidation of all or substantially all of
the assets of the Company; provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. In the event of any sale of assets or liquidation as described in the
preceding sentence, the Company shall use its best efforts to cause such
assignee or transferee to expressly assume the liabilities, obligations and
duties of the Company hereunder. The Incentive Units conveyed hereunder are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by laws
of descent and distribution of Executive upon Executive’s death.

(b) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the Award and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto. This Agreement may be
amended in a signed writing by authorized representatives for both Parties. This
Agreement may also be amended from time to time by the Company in writing and
without obtaining the consent of Executive, provided that such amendment or
alteration does not materially impair Executive’s rights under this Agreement;
and further provided that no consent of Executive is required if such amendment
is necessary for this Agreement to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. In the event the Company
issues shares of IKON Common Stock to Executive pursuant to the 2006 Plan (as
set forth in paragraph 2(a) above), the terms of the 2006 Plan, as amended from
time to time, will apply to the issuance of IKON Common Stock under this
Agreement, but only to the extent that such terms do not conflict with the terms
of this Agreement (including, without limitation, the definition of Change in
Control set forth in paragraph 5(c) above).

(c) No Guarantee of Employment. Nothing in this Agreement shall confer upon
Executive any right to continue in the employment of the Company.

(d) Governing Law/Jurisdiction. This Agreement shall be governed, construed,
performed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to principles of conflict of laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1 IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

IKON OFFICE SOLUTIONS, INC.

By:      

EXECUTIVE

By:     

2